UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
ERIC BOBBY JACKSON, a/k/a Bobby                 No. 00-4871
Eric Jackson, a/k/a Supreme
Antwain Young, a/k/a Eric Bobby
Ellis,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                          (CR-99-143-V)

                      Submitted: June 15, 2001

                      Decided: June 29, 2001

    Before MICHAEL, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Randolph Marshall Lee, LAW OFFICES OF RANDOLPH MAR-
SHALL LEE, Charlotte, North Carolina, for Appellant. Karen Elise
Eady, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.
2                       UNITED STATES v. JACKSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Bobby Eric Jackson appeals his conviction and sentence to four-
teen months confinement and two years supervised release for passing
counterfeit Federal currency in violation of 18 U.S.C. § 472 (1994).
Jackson’s counsel filed a brief pursuant to Anders v. California, 386
U.S. 738, 744 (1967), in which he represents that there are no argu-
able issues of merit in this appeal. Nonetheless, in his brief, counsel
addressed the possibility that the district court should have allowed
Jackson to withdraw his guilty plea, and improperly denied Jackson
a downward departure at sentencing based on substantial assistance.
See U.S. Sentencing Guidelines § 5K1.1 (2000). Jackson has not filed
a supplemental pro se brief. Finding no merit to either of these claims
of error, and discovering no other reversible error in our review of the
record, we affirm Jackson’s conviction and sentence.

   In order to withdraw his guilty plea on direct appeal under Fed. R.
Crim. P. 32(e), Jackson must demonstrate "a fair and just reason" for
withdrawing his guilty plea, United States v. Ubakanma, 215 F.3d
421, 424 (4th Cir. 2000), by making a sufficient showing under the
six factors identified in United States v. Moore, 931 F.2d 245, 248
(4th Cir. 1991).* However, if the proceeding under Fed. R. Crim. P.
11, which is the predicate for such a plea, is found to be adequate
after close scrutiny, a strong presumption arises that the plea is final
and binding. United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir.
1995). We have examined Jackson’s brief and the joint appendix, and
find no reason to allow Jackson to withdraw his guilty plea.

   *We assume, without deciding, that Jackson’s initial challenge to the
validity of his guilty plea on appeal imposes no greater burden on him
than if he had originally raised this challenge before the district court, as
it is clear that Jackson cannot prevail even under the standards applicable
to review of a district court’s denial of a Rule 32(e) motion.
                      UNITED STATES v. JACKSON                       3
   As a preliminary matter, our review of the Rule 11 hearing indi-
cates that it was properly conducted. At the Rule 11 hearing the court
informed Jackson of the mandatory minimum penalty, and that it
could not determine the guideline sentence until completion of his
presentence report. During the colloquy, Jackson acknowledged that
his sentence could be more or less severe than he expected. Further-
more, Jackson was apprised of the elements of the crime with which
he was charged, and the Government’s burden in proving those ele-
ments. As a result, we find Jackson cannot challenge the sufficiency
of his Rule 11 hearing, and thus the strong presumption that his plea
was final and binding. See Puckett, 61 F.3d at 1099.

   Nor is Jackson’s attempt to overcome that presumption by recourse
to the Moore factors persuasive. Jackson reaffirmed his responsibility
for his offense at his Rule 11 hearing and again at sentencing. Simi-
larly, his statements at the Rule 11 hearing indicated he agreed to the
plea freely and voluntarily, and was not coerced or improperly
induced into doing so. Hence, Jackson fails to demonstrate that his
plea was not knowing or voluntary under Moore. 931 F.2d at 248.
Likewise, Jackson’s repeated assertions of guilt and responsibility for
his crimes, combined with the Government’s factual showing at sen-
tencing, indicate Jackson cannot satisfy the second requirement under
Moore, that he credibly assert his legal innocence. Id. Accordingly,
because our review indicates none of the other Moore factors favor
Jackson either, we find his request to withdraw his guilty plea on
direct appeal meritless.

   With respect to Jackson’s second assignment of error, Jackson can-
not sustain his claim that he was improperly denied a downward
departure for the substantial assistance he claims he rendered to
authorities investigating his offense. Under the Sentencing Guide-
lines, a defendant has no right to a downward departure for substantial
assistance under § 5K1.1, United States v. LeRose, 219 F.3d 335, 343
(4th Cir. 2000), and Jackson has not asserted that the Government’s
refusal to seek one at sentencing resulted from improper or suspect
motives, Wade v. United States, 504 U.S. 181, 186 (1992). Accord-
ingly, we find this assignment of error to be without merit as well.

   In accordance with Anders, we have reviewed the entire record and
find no reversible error. We therefore affirm. This court requires that
4                      UNITED STATES v. JACKSON
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED